 1                                                                                                O
 2
 3
 4
 5
 6
 7
 8
 9
                           United States District Court
10
                           Central District of California
11
     MICROSOFT CORPORATION, a                         Case No. 2:17-cv-07027-ODW(JPRx)
12   Washington corporation
13                                                    ORDER GRANTING PLAINTIFF’S
                       Plaintiff,
14                                                    MOTION FOR DEFAULT
            v.                                        JUDGMENT [45]
15
     OSCAR RIVERA and DOES 1-10,
16
                       Defendants.
17
18
19
                                        I.     INTRODUCTION
20
21          Presently before the Court is Plaintiff Microsoft Corporation’s Motion for
22   Default Judgment. (“Mot.,” ECF No. 45.) For the following reasons, the Court
23   GRANTS Microsoft’s Motion for Default Judgment and issues a permanent
24   injunction restraining Rivera’s infringement of Microsoft’s trademarks and
25   copyrights.1
26
27
     1
      After carefully considering the papers filed in connection with the Motion, the Court deems the
28   matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; L.R. 7-15.
 1                                       II. BACKGROUND
 2         A. Factual Background
 3         Microsoft is in the business of developing, advertising, marketing, distributing,
 4   and licensing computer software programs. (Compl. ¶13, ECF No. 1.) Rivera, among
 5   others, is alleged to have sold counterfeit Microsoft software and product activation
 6   keys decoupled from the software they were authorized to activate. (Id. ¶ 27.)
 7         Between November 10, 2016, and March 17, 2017, a Microsoft Corporation
 8   investigator conducted three test purchases of Microsoft software subscriptions from
 9   online marketplaces. (Id. ¶ ¶ 38, 46, 51.) The seller, “orz152,” was identified as
10   Rivera. (Id. ¶ 38.) The Microsoft investigator paid Rivera through PayPal. (Id. ¶¶ 38,
11   46, 51.) Rivera provided the Microsoft investigator with instructions for accessing
12   and installing the Microsoft software along with usernames, passwords, and product
13   keys. (Id. ¶¶ 39, 47.)
14         After each test purchase, the Microsoft investigator received parcels in the mail
15   bearing the return address of Rivera or one of his alleged co-conspirators. (Id. ¶¶ 40,
16   47, 54.)   The parcels enclosed DVDs containing usernames and passwords for
17   subscription accounts and counterfeit Microsoft products.          (Id. ¶¶ 40, 49, 54.)
18   Microsoft holds valid copyrights and trademarks on the products Rivera is alleged to
19   have illicitly distributed to the Microsoft investigator and Microsoft did not authorize
20   Rivera to distribute these products. (Id. ¶¶ 45, 50, 55, 60–62.)
21         As a result, Microsoft seeks injunctive relief against Rivera to prevent him from
22   conducting his alleged fraud scheme. (Mot. 20–22.)
23         B. Procedural Background
24         Microsoft filed its Complaint on September 22, 2017. (Compl., ECF No. 1.)
25   Rivera was served personally pursuant to Fed. R. Civ. P. 4(e) on October 12, 2017.
26   (Proof of Service, ECF No. 19.) After Rivera’s failure to answer the Complaint,
27   Microsoft filed a Request to Enter Default against Rivera on January 23, 2018. (ECF
28   No. 30.) The Clerk entered default against Rivera on January 23, 2018. (ECF No.




                                                 2
 1   34.)
 2                                       III. LEGAL STANDARD
 3             Pursuant to Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 55(b), a Court
 4   may grant default judgment after the Clerk enters default under Rule 55(a). See
 5   PepsiCo Inc., v. Cal. Security Cans, 238 F. Supp. 2d 1172, 1174 (C.D. Cal. 2002). A
 6   district court has discretion whether to enter default judgment. Aldabe v. Aldabe, 616
 7   F.2d 1089, 1092 (9th Cir. 1980). In exercising its discretion, a court must consider
 8   several factors, including: the possibility of prejudice to plaintiff; the merits of
 9   plaintiff’s substantive claim; the sufficiency of the complaint; the sum of money at
10   stake; the possibility of a dispute concerning material facts; whether the defendant’s
11   default was due to excusable neglect; and the strong policy underlying the Federal
12   Rules of Civil Procedure favoring decisions on the merits. Eitel v. McCool, 782 F.2d
13   1470, 1471–72 (9th Cir. 1986).
14             Upon default, the defendant’s liability generally is conclusively established, and
15   the well-pleaded factual allegations in the complaint are accepted as true. Televideo
16   Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–19 (9th Cir. 1987) (per curiam) (citing
17   Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977)). If the allegations
18   sufficiently establish liability, the court must then determine the “amount and
19   character” of the relief that should be awarded. Elektra Entm’t Grp. Inc. v. Crawford,
20   226 F.R.D. 388, 394 (C.D. Cal. 2005).
21                                       IV. DISCUSSION
22             As a threshold matter, the Court must determine whether it has jurisdiction over
23   this proceeding before addressing if Microsoft has met the procedural requirements
24   for default judgment. The Court must then examine whether the Eitel factors weigh in
25   favor of granting default judgement before addressing the relief entitled to Microsoft,
26   if any.
27             A. Jurisdiction
28             Before addressing Microsoft’s request for entry of default judgment, the Court




                                                    3
 1   must determine whether it has jurisdiction over the parties and the subject matter. In
 2   re Tuli, 172 F.3d 707, 712 (9th Cir. 1999). The Court may exercise subject matter
 3   jurisdiction over the parties under 28 U.S.C. §§ 1331 and 1338 because Microsoft
 4   alleges Rivera violated the Lanham Act and Copyright Act. (Compl. ¶ 8.) Since
 5   Rivera was personally served in California, and is presently domiciled here, the Court
 6   has personal jurisdiction over the parties. (Compl. ¶ 9.) Burnham v. Sup. Ct., 495 U.S.
 7   619 (1990); Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) Consequently, the
 8   Court’s jurisdiction is proper.
 9         B. Procedural Requirements
10         Before a court can enter default judgment, the requesting party must satisfy the
11   procedural requirements set forth in Rule 55 of the Federal Rules of Civil Procedure,
12   as well as the Local Rules of this district. PepsiCo, 238 F. Supp. 2d at 1174. Central
13   District of California Local Rule 55–1 requires the movant to submit a declaration
14   establishing: (1) when and against whom the default was entered; (2) identification of
15   the pleading to which default was entered; (3) whether the defaulting party is a minor,
16   an incompetent person, or exempt under the Servicemembers’ Civil Relief Act; and
17   (4) that the defaulting party was served with notice, if required by Fed. R. Civ. P.
18   55(b)(2). Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1006 (C.D. Cal. 2014); C.D.
19   Cal. Local Rule 55-1.
20         In accordance with Fed. R. Civ. P. 55 and Local Rule 55-1, by declaration,
21   Microsoft’s attorney identified the Complaint and established that the Clerk of the
22   Court entered default against Rivera on January 23, 2018. (Decl. of James Harlan
23   Corning ¶ 6, ECF No. 42.) The Declaration further confirmed that Rivera is neither a
24   minor nor an incompetent person, nor is Rivera exempt under the Servicemember’s
25   Civil Relief Act. (Id. ¶ 7–8.) Finally, Microsoft provided the court with notice that
26   Rivera has not appeared in this action, and, as such, notice of default judgement is
27   unnecessary under Rule 55(b)(2), as referenced by Local Rule 55-1(e). (Id. ¶ 9.)
28   Accordingly, the Court finds that Microsoft complied with all the procedural




                                                4
 1   requirements.
 2         C. Microsoft’s Motion for Default Judgment
 3         The Court finds that the Eitel factors favor default judgment. The Court will
 4   discuss each factor in turn.
 5                1. First Eitel Factor: Microsoft Would Suffer Prejudice if Default is
 6                   Not Entered
 7         The first Eitel factor considers whether Microsoft will suffer prejudice if default
 8   judgment is not entered. PepsiCo, 238 F. Supp. 2d at 1177. When a defendant fails to
 9   appear and defend their claims, the plaintiff would be without recourse and suffer
10   prejudice unless default judgment is entered. Id.
11         Here, Rivera failed to appear to contest this allegation. Without a default
12   judgment, Microsoft would be left without recourse and suffer prejudice for the
13   damages incurred as a result of Rivera’s conduct. Accordingly, the first Eitel factor
14   weighs in favor of granting default judgment.
15                2. Second and Third Eitel Factor: Microsoft’s Claims are
16                   Meritorious and Sufficiently Pleaded
17         The second and third Eitel factors address the merits and sufficiency of
18   plaintiff’s claims pleaded in the complaint. Eitel, 782 F.2d at 1471–72.
19                       i. Copyright Infringement
20         Computer programs are “tangible mediums of expression” entitled to copyright
21   protection. Wall Data Inc. v. Los Angeles Cty. Sheriff's Dep't, 447 F.3d 769, 776 (9th
22   Cir. 2006) (quoting Apple Computer, Inc. v. Formula Int’l Inc., 725 F.2d 521, 524–25
23   (9th Cir. 1984)). To prove copyright infringement, Microsoft must establish “(1)
24   ownership of a valid copyright, and (2) copying of constituent elements of the work
25   that are original.” L.A. Printex Indus., Inc. v. Aeropostale, Inc., 676 F.3d 841, 846
26   (9th Cir. 2012) (citing Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361
27   (1991).
28




                                                5
 1            Here, Microsoft presented a Certificate of Registration from the United States
 2   Copyright Office demonstrating ownership of a valid copyright in Office 2016.
 3   (Compl., Ex. 2.) Such a demonstration of ownership constitutes prima facie evidence
 4   of the validity of the copyright. Lamps Plus, Inc. v. Seattle Lighting Fixture Co., 345
 5   F.3d 1140, 1144 (9th Cir. 2003). Since Rivera has not appeared to rebut this showing,
 6   the Court concludes that Microsoft owns a valid copyright in Office 2016. Further, it
 7   is undisputed that Rivera copied Office 2016 to DVDs, which were then
 8   impermissibly sold and delivered to the Microsoft investigator. (Id. ¶¶ 38–41, 46–55.)
 9   Accordingly, Microsoft has sufficiently pleaded a meritorious copyright infringement
10   claim.
11                        ii. Contributory Copyright Infringement
12            To prevail on a claim of contributory copyright infringement, a plaintiff must
13   establish: (1) direct infringement; (2) that defendant had knowledge of the direct
14   infringement; and (3) that defendant intentionally induced, encouraged or materially
15   contributed to the direct infringement. See MGM Studios Inc. v. Grokster, Ltd., 545
16   U.S. 913, 930 (2005); see also A&M Records, Inc., 239 F.3d at 1019.
17            Here, it is undisputed that Rivera’s customers have unwittingly infringed
18   Microsoft’s copyrights by downloading and installing protected Microsoft software
19   without authorization or right under law. (Compl. ¶ 72; Mot. 16.) Further, Microsoft
20   has pleaded facts sufficient to support the conclusion that Rivera had knowledge of his
21   customers’ direct infringement. (Id. ¶¶ 38–41, 46–55.) Specifically, upon each test
22   purchase, Rivera directed the Microsoft investigator to download the file or provided
23   the Microsoft investigator with a link to download the file. (Compl. ¶¶ 38, 47, 52.)
24   Finally, it is undisputed that Rivera materially contributed to his customers’ direct
25   infringement.     (Id. ¶ 72.)   Specifically, Rivera advertised, sold, and distributed
26   decoupled product keys for Office 2016, which the Microsoft investigator used to
27   download and install Microsoft’s copyrighted software. (Id. ¶¶ 27, 38–41, 46–55.)
28   But for Rivera’s conduct, that infringement would not have occurred. Accordingly,




                                                 6
 1   Microsoft has sufficiently pleaded a meritorious claim for contributory copyright
 2   infringement.
 3                      iii. Trademark Infringement
 4          “To be liable for trademark infringement under the Lanham Act, a person must
 5   (1) use in commerce (2) any word, false designation of origin, false or misleading
 6   description, or representation of fact, which (3) is likely to cause confusion or
 7   misrepresents the characteristics of his or another person’s goods or services.”
 8   Freecycle Network, Inc. v. Oey, 505 F.3d 898, 902 (9th Cir. 2007); 15 U.S.C. §
 9   1125(a)(1).
10          Here, Rivera impermissibly advertised and sold counterfeit Microsoft products
11   on a “popular online marketplace.”        (Compl. ¶¶ 38, 46, 51.)        Further, Rivera
12   impermissibly used Microsoft trademarks to advertise and promote the sale of
13   counterfeit Microsoft products. (Id. ¶ 80; Mot. 17.) Finally, such a misleading use of
14   Microsoft trademarks would likely confuse customers into believing that they are
15   purchasing legitimate Microsoft products, which they are not. (Compl. ¶ 80; Mot.
16   17.)   Accordingly, Microsoft has sufficiently pleaded a meritorious claim for
17   trademark infringement.
18                      iv. False Designation of Origin
19          The Lanham Act creates civil liability for
20               [a]ny person who, on or in connection with any goods or
                 services . . . uses in commerce any word . . . which . . . is
21
                 likely to cause confusion, or to cause mistake, or to deceive
22               as to the affiliation, connection, or association of such
23
                 person with another person, or as to the origin, sponsorship,
                 or approval of his or her goods, services, or commercial
24               activities by another person.
25   15 U.S.C. § 1125(a)(1).
26          To prevail on its claim of false designation of origin, a plaintiff “must show that
27   1) [the defendant] made false or deceptive advertisements and representations to
28   customers; 2) those advertisements and representations actually deceived a significant




                                                 7
 1   portion of the consuming public; and 3) [the plaintiff] was injured by [the defendant’s]
 2   conduct.” William H. Morris Co. v. Grp. W, Inc., 66 F.3d 255, 257 (9th Cir. 1995).
 3         Here, it is undisputed that Rivera advertised the counterfeit products as
 4   authentic, licensed Microsoft software by using Microsoft’s name, marks, and visual
 5   design. (Compl. ¶¶ 38, 46, 51, 87–88.) Further, actual confusion is presumed if the
 6   plaintiff can prove the defendant intentionally deceived the consumers. Telecredit
 7   Serv. Corp. v. Elec. Transaction Corp., 974 F.2d 1343 (9th Cir. 1992).             It is
 8   undisputed that Rivera intentionally engaged in his fraud scheme to deceive the
 9   consuming public as to the authenticity of the Microsoft software. (Compl. ¶ 88.)
10   Consequently, Rivera has failed to rebut this presumption of actual confusion, so the
11   second element is satisfied. Finally, Microsoft has suffered injury “by way of diverted
12   sales and the dilution of its goodwill with its customers” because of Rivera’s false
13   advertising. (Mot. 18.) Accordingly, the Court finds that Microsoft has sufficiently
14   pleaded a meritorious claim for false designation of origin.
15         Accordingly, the second and third Eitel factors weigh in favor of granting
16   default judgment.
17                3. Fourth Eitel Factor: The Sum of Money at Stake Weighs in Favor
18                   of Default Judgment
19         The fourth Eitel factor balances “the amount of money at stake in relation to the
20   seriousness of the [d]efendant’s conduct.” Pepsico, 238 F. Supp. 2d at 1176. Stated
21   otherwise, the Court is required to assess whether the recovery sought is proportional
22   to the harm caused by the Rivera’s conduct.          Landstar Ranger, Inc. v. Parth
23   Enterprises, Inc., 725 F. Supp. 2d 916, 921 (C.D. Cal. 2010).
24         Here, Microsoft seeks narrowly tailored injunctive relief without monetary
25   damages. (Mot. 18.) Such relief is proportional to the harm caused because Plaintiff
26   only seeks to prevent Rivera from continuing his illicit distribution of Microsoft’s
27   products. (Id.) Accordingly, the fourth Eitel factor favors entry of default judgement.
28




                                                8
 1                4. Fifth Eitel Factor: There is no Possibility of Disputed Fact
 2         The fifth Eitel factor examines whether material facts are disputed. Eitel, 782
 3   F.2d at 1471–72. “Upon entry of default, all well-pleaded facts in the complaint are
 4   taken as true, except those relating to damages.” Television Sys., Inc. v. Heidenthal,
 5   826 F.2d 915, 917-18 (9th Cir. 1987).
 6         Here, because Rivera defaulted, Microsoft’s facts supporting its claims are
 7   undisputed. Accordingly, the fifth Eitel factor favors entry of default judgment.
 8                5. Sixth Eitel Factor: The Defendant’s Default is Not Due to
 9                   Excusable Neglect
10         The sixth Eitel factor considers whether Rivera’s default was due to excusable
11   neglect. Eitel, 782 F.2d at 1471-72.
12         Here, Rivera was properly served according to Fed. R. Civ. P. 4(e) on October
13   12, 2017, and the Proof of Service was filed with the Court. (ECF No. 18.) Thus, the
14   possibility of excusable neglect is remote. Accordingly, the sixth Eitel factor favors
15   entry of default judgment.
16                6. Seventh Eitel Factor: Policy for Deciding on the Merits Does Not
17                   Preclude Default Judgment
18         Finally, the seventh Eitel factor reflects the policy that “cases should be decided
19   upon their merits whenever reasonably possible.” Eitel, 782 F.2d at 1472. However,
20   “a decision on the merits [is] impractical, if not impossible” when a defendant fails to
21   answer the plaintiff’s complaint. PepsiCo Inc., 238 F. Supp. 2d at 1177.
22         Here, a decision on the merits is not possible since Rivera did not respond to the
23   complaint. Accordingly, the seventh Eitel factor favors entry of default judgment.
24         Since the Eitel factors weigh in favor of granting default judgment, Microsoft is
25   entitled to default judgment against Rivera.
26         C. Relief Sought
27         Having determined that Microsoft’s Motion for Default Judgment should be
28   granted, the Court now turns to Microsoft’s measure of relief. Microsoft requests that




                                                9
 1   the Court impose a permanent injunction against Rivera to prevent future illicit
 2   distribution of Microsoft products. (Mot. 19.) Injunctive relief is authorized to
 3   prevent copyright infringement and trademark violations under 17 U.S.C. § 502(a) and
 4   15 U.S.C. § 1116(a), respectively. “As a general rule, a permanent injunction will be
 5   granted when liability has been established and there is a threat of continuing
 6   violations.” MAI Sys. Corp. v. Peak Computer, 991 F.2d 511, 520 (9th Cir.1993). To
 7   justify injunctive relief, a plaintiff must demonstrate that: 1) it has suffered an
 8   irreparable injury; 2) remedies available at law, such as monetary damages, are
 9   inadequate to compensate for that injury; 3) the equities tip in the plaintiff’s favor; and
10   4) the injunction serves the public interest. eBay Inc. v. MercExchange, L.L.C., 547
11   U.S. 388, 391 (2006). For the following reasons, Microsoft has satisfied each of the
12   required elements.
13                1. Irreparable Harm
14         Rivera copied, sold, and distributed copyrighted Microsoft software and
15   decoupled product activation keys, which defrauded Microsoft and its customers,
16   infringed on Microsoft’s intellectual property rights, and harmed Microsoft’s brand
17   and goodwill.     As owner of the copyrighted software, Microsoft has the right to
18   choose how, when, and where it is reproduced and distributed. Metro-Goldwyn-
19   Mayer Studios Inc. v. Grokster, Ltd., 518 F. Supp. 2d 1197, 1218 (C.D. Cal. 2007).
20   Rivera violated that right.     Absent an injunction, Rivera’s conduct may continue
21   indefinitely, leading to irreparable harm.
22                2. Inadequate Remedy at Law
23         Given the profitable nature of Rivera’s fraudulent scheme, such conduct will
24   likely continue to harm to Microsoft’s brand and goodwill. Only an injunction will
25   adequately prevent future violations of Microsoft’s copyright. See Apple, Inc. v.
26   Pystar Corp., 673 F. Supp. 2d 943, 949–50 (N.D. Cal. 2009). Accordingly, monetary
27   damages are inadequate.
28




                                                  10
 1                3. Balance of Equities & Public Interest
 2         Rivera has no legitimate interest in continuing to violate Microsoft’s copyright.
 3   See Cadence Design Sys., Inc. v. Avant! Corp., 125 F.3d 824, 830 (9th Cir. 1997)
 4   (quoting Triad Sys. Corp. v. Southeastern Exp. Co., 64 F.3d 1330, 1338 (9th Cir.
 5   1995), superseded by statute on other grounds as recognized in Apple Inc. v. Psystar
 6   Corp., 658 F.3d 1150, 1158 (9th Cir. 2011)) (“Where the only hardship that the
 7   defendant will suffer is lost profits from an activity which has been shown likely to be
 8   infringing, such an argument in defense merits little equitable consideration…”).
 9   Further, as previously mentioned, absent an injunction Rivera is free to continue to
10   defraud the consuming public and Microsoft may continue to lose profits and
11   goodwill. For these reasons, the equities tip in Microsoft’s favor and the public
12   interest is served by entering an injunction.      Accordingly, the Court GRANTS
13   Microsoft’s request for an injunction and enjoins Rivera from further violating
14   Microsoft’s copyright.
15                                   V. CONCLUSION
16         For the foregoing reasons, the Court GRANTS Microsoft’s Motion for Default
17   Judgment. (ECF No. 45.) The Court shall issue judgment.
18
19   IT IS SO ORDERED.
20
21
22         April 16, 2019                 ____________________________________
23                                                OTIS D. WRIGHT, II
                                            UNITED STATES DISTRICT JUDGE
24
25
26
27
28




                                                11
